Title: Abigail Adams to John Thaxter, 15 February 1778
From: Adams, Abigail
To: Thaxter, John


     
      Dear Sir
      Braintree Febry 15 1778
     
     I little thought when you left me, that so much time would have Elapsed before I had taken my pen to write to you, but indeed Sir my Hands and my Heart have both been full. My whole Time has been taken up in prepareing my dearest Friend, and Master John for their Voyage, and yesterday they Embarked from this Town, the place you well know, Hofs Neck. I think the wind has been fair for them to day, but they have not yet saild. I hope before I close this Letter to acquaint you that they are gone, tis a mortification to me to have them one day inactive. Since they are seperated from me I long to know that they are making the best of their Way to their desired Haven.
     And now cannot you immagine me seated by my fire side Bereft of my better Half, and added to that a Limb lopt of to heighten the anguish. In vain have I summoned philosiphy, its aid is vain. Come then Religion thy force can alone support the Mind under the severest trials and hardest conflicts humane Nature is subject to.
     
      “Religion Noble comfort brings
      Disarms our Greifs or Blunts their Stings.”
     
     You were not ignorant of the agitation of my mind upon this occasion. The World may talk of Honour, and the ignorant multitude of profit, but sure I am no Consideration weighd with me, but the belief that the abilities and integrity of Your Friend might be more extensively usefull to his Country in this Department at this perticuliar time, than in any other. I resign my own personal felicity and look for my satisfaction in the Consciousness of having discharged my duty to the publick.
     My desire was you know to have run all hazards and accompanied him, but I could not prevail upon him to consent. The Dangers from Enemies was so great, and their treatment to prisoners so inhumane and Brutal, that in case of a Capture my sufferings would enhance his misiry, and perhaps I might be subjected to worse treatment on account of my connection with him. These arguments prevaild upon me to give up the favorite wish of my Heart. Master John was very happy in his pappa’s consent to accompany him, But young as he is a Mothers Heart will feel a thousand Fears and anxieties upon the occasion. There are many snares and temptations, I hope some of the worst of which on account of his age he will be likely to escape. Yet there are many very many which may stain his morals even at this early period of life. But to exclude him from temptation would be to exclude him from the World in which he is to live, and the only method which can be persued with advantage is to fix the padlock upon the mind.
     I have to acknowledg the Recept of your very obliging favour of Janry. 10th, and the papers which accompanied it. Mr. Duche has acquired immortal fame by his performance if fame consists in being talked of, but tis a fame similar to what I have heard of a Man who murderd his Friend that he might not die unnoticed.
     It gives me pleasure to see so distinguished a Genious as Mrs. Macauly Honourd with a Statue, yet she wanted it not to render her Name immortal. The Gentleman who erected it has sullied the glory of his deed by the narrow contracted Spirit which he discovers in the inscription, and if a Quotation from Lord Lyttleton (as I understand it) it is a pitty that what was meant to perpetuate the memory of that Lady should cast a shade upon the character of that Nobleman for whom heretofore I have had a great veneration. Even the most Excellent monody which he wrote upon the Death of his Lady will not atone for a mind contracted enough to wish that but one woman in an age might excell, and she only for the sake of a prodigy. What must be that Genious which cannot do justice to one Lady, but at the expence of the whole Sex?
     It is really mortifying Sir, when a woman possessd of a common share of understanding considers the difference of Education between the male and female Sex, even in those families where Education is attended too. Every assistance and advantage which can be procured is afforded to the sons, whilst the daughters are totally neglected in point of Literature. Writing and Arithmetick comprise all their Learning. Why should children of the same parents be thus distinguished? Why should the Females who have a part to act upon the great Theater, and a part not less important to Society, (as the care of a family and the first instruction of Children falls to their share, and if as we are told that first impressions are most durable), is it not of great importance that those who are to instill the first principals should be suiteably qualified for the Trust, Especially when we consider that families compose communities, and individuals make up the sum total. Nay why should your sex wish for such a disparity in those whom they one day intend for companions and associates. Pardon me Sir if I cannot help sometimes suspecting that this Neglect arises in some measure from an ungenerous jealosy of rivals near the Throne—but I quit the Subject or it will run away with my pen.
     Present my Regards to Mr. Lovell and tell him I will compound with him for the Robbery he has lately been accessory to, since his motives were such as I cannot condemn, if he will permit you to communicate to me all the News and intelligence from your Quarter of the world which may be communicated to a Woman. Tell him I have a large share of Grandmother Eves curiosity and have had a very indulgent partner, but being deprived of him I claim some small right of knowledge from others.—I feel very lonely and miss you more than ever. The Boston saild a Sunday morning 6 o clock with a fair wind.
     This Moment a Letter is deliverd me from on Board the Boston. I will note the contents and tell you.
     They are these, that they got on Board safe tho the Sea ran very high, and that they saild on Sunday, but a Snow Storm obliged them to put in to Marble Head, from whence they saild a twesday since which I know they have had fair weather and a fine wind. I dont know whether you know it, but I am governd by impulces a little, and cruel as the Seperation is I receive some comfort from a secret impulse that they will have a short and favourable passage. God Grant it is my fervent prayer.
     
      You must write me by every opportunity unless discouraged by the length of this Epistle from Your Assured Friend,
      Portia
     
     
     
      Febry. 18
     
     PS Enclosed you will find a Letter from your old Friend. All the young folks desire to be rememberd.
    